UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-1996


LIVIA PROPERTIES, II, LLC,

                Plaintiff - Appellant,

          v.

JONES    LANG   LASALLE    AMERICAS,   INC.;       COMCAST    OF
CALIFORNIA/MARYLAND/PENNSYLVANIA/VIRGINIA/WEST         VIRGINIA,
LLC,

                Defendants – Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg. David A. Faber, Senior
District Judge. (5:14-cv-00053-DAF)


Submitted:   March 28, 2016                 Decided:   April 25, 2016


Before KEENAN, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mark D. Obenshain, Justin M. Wolcott, OBENSHAIN LAW GROUP,
Harrisonburg, Virginia, for Appellant. William H. Hurd, Stephen
C. Piepgrass, TROUTMAN SANDERS LLP, Richmond, Virginia; Harold
Johnson, WILLIAMS MULLEN, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Livia Properties, II, LLC, (“Livia”) appeals the district

court’s       order    dismissing    its    civil    complaint         for    failure    to

state a claim.         See Fed. R. Civ. P. 12(b)(6).                We agree with the

district       court    that   Livia      failed    to   allege     that      Jones    Lang

LaSalle       Americas,   Inc.,     was    acting    outside      the    scope    of    its

agency relationship with Comcast, which deficiency is fatal to

both     of    Livia’s     claims.         See     Charles     E.      Brauer    Co.     v.

NationsBank of Va., N.A., 466 S.E.2d 382, 387 (Va. 1996); Fox v.

Deese, 362 S.E.2d 699, 708 (Va. 1987).                    Accordingly, we affirm

the district court’s judgment.                  Livia Props., II, LLC v. Jones

Lang LaSalle Ams., Inc., No. 5:14-cv-00053-DAF (W.D. Va. Aug. 7,

2015).        We dispense with oral argument because the facts and

legal    contentions       are    adequately       presented      in    the     materials

before    this    court    and    argument       would   not   aid      the   decisional

process.

                                                                                 AFFIRMED




                                            2